Citation Nr: 1710004	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-14 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than September 21, 1977, for the grant of service connection for obsessive compulsive disorder (OCD).


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 1972.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA), in which, the RO found clear and unmistakable error in its October 1977 denial of service connection for OCD.  The RO reversed and revised that decision to grant service connection for OCD, and assigned an effective date of September 21, 1977, with ratings of 30 percent from September 21, 1977; 50 percent from February 4, 1986; and 70 percent from January 12, 1997.  In April 2005, the Veteran was awarded a 100 percent rating for his OCD from January 12, 1997.  The Veteran timely appealed the effective date and the disability ratings assigned. 

By way of background, in a December 1997 decision by the Seattle RO, the RO reopened the Veteran's previously denied claim of entitlement to compensation for a psychiatric disability.  The RO granted service connection for OCD and assigned an initial 30 percent rating, effective from January 12, 1997.  

During the course of the appeal, a January 1999 RO decision increased the initial evaluation for OCD to 70 percent and granted a total rating for individual unemployability due to service-connected disability (TDIU), both effective from January 12, 1997.  In September 2001, the Board granted an initial rating of 100 percent for OCD and denied an effective date prior to January 12, 1997.  The Veteran filed an appeal as to the Board's September 2001 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, the parties submitted a Joint Motion for Remand pertaining to that portion of the September 2001 decision that denied an effective date prior to January 12, 1997 for the grant of service connection for OCD.  By an Order issued in August 2003, the Court granted that motion, and vacated the portion of the Board's September 2001 decision that addressed an effective date for the grant of service connection for OCD.

The Board remanded the matter of an earlier effective date in in March 2004 for further development.  As noted above, in July 2004, the RO awarded the earlier effective date of September 21, 1977.

In April 2012, the Veteran was subsequently assigned a 100 percent schedular rating for his OCD, effective from September 21, 1977.  As the Veteran has obtained a full grant of the benefits sought with regard to the assigned rating, the issue of higher ratings for OCD is no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 4.16; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As a final preliminary matter, the Board notes that in October 2012 correspondence, the Veteran's previous attorney, Kenneth Carpenter, indicated that he no longer represents the Veteran.  Thus, the Board recognizes the Veteran as now proceeding pro se in this appeal.  See 38 C.F.R. § 14.631(f)(1) (2016) (an appellant can revoke his representative, in order to become unrepresented, at any time). 


FINDINGS OF FACT

1.  A July 2004 RO decision awarded an earlier effective date of September 21, 1977, for service connection for OCD.

2.  The evidence reflects that the Veteran did not file a service connection claim for OCD or any other mental disorder prior to September 21, 1977.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to September 21, 1977, for the award of service connection for OCD, have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As noted above, the claim for an earlier effective date arises from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection for OCD.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Analysis

Entitlement to service connection for OCD was granted in December 1997, effective January 12, 1997.  Subsequently, in a July 2004 rating decision, finding clear and unmistakable error in an October 1977 rating decision, as well as in subsequent rating decisions, the RO awarded an earlier effective date of September 21, 1977, the date the initial claim for service connection was received.  

The Veteran contends that an earlier effective date of January 23, 1972, the date that he was discharged (DD-214 reflects separation date of January 21, 1972).

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Although the regulations relating to what constitutes a claim were recently amended, effective March 24, 2015, given that the claim in this case was filed prior to that date, the former regulations are applicable.  Under those regulations, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA was considered an informal claim provided it identified, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a).  To determine when a claim was received under the relevant regulations prior to their recent amendment, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello, 3 Vet. App. at 198-99; Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Here, the Veteran filed a claim for service connection for a psychiatric disorder in September 1977, which was denied in an October 1977 rating decision.  As indicated above, in a July 2004 rating decision, the RO awarded an earlier effective date of September 21, 1977, the date the initial claim for service connection was received.  

Although, the Veteran contends that service connection for OCD should be granted from the date of his separation of discharge because he was diagnosed with a mental disorder during service, the Court has explained that, "the date entitlement arose," as it relates to the effective date of an award of service connection, "is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA."  Brannon, 12 Vet. App. at 35 (the "mere presence of medical evidence does not establish the intent on the part of a veteran to seek service connection for a condition").  In any event, there is no evidence, medical or otherwise, indicating an intent to apply for benefits prior to September 1977.  The Veteran did not file a claim for OCD or any other mental disorder prior to September 1977 and, in fact, there are no documents received or dated between the Veteran's separation from service in January 1972 and September 1977, when his initial claim for service connection for a psychiatric disorder was filed.  

The proper effective date of the award in this case is, thus, the date that the claim was received, September 21, 1977.  Accordingly, an effective date prior to September 21, 1977 for service connection for OCD is not warranted as a matter of law.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date earlier than September 21, 1977, for the grant of service connection for OCD, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


